Citation Nr: 1341711	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-33 611	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD with major depressive disorder and alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1965 to August 1967, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from, May 2006 and April 2009 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The May 2006 decision by the St. Petersburg, Florida, RO denied service connection for bronchiectasis, while the Montgomery, Alabama, RO denied entitlement to an increased evaluation for psychiatric disorders and service connection for hypertension in the April 2009 decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

On December 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of these appeals is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a lung disability, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for service connection for hypertension, to include as secondary to PTSD with major depressive disorder and alcohol dependence, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal for an evaluation in excess of 50 percent for PTSD with major depressive disorder and alcohol dependence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed with regard to all issues.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for a lung disability, to include as due to herbicide exposure, is dismissed.

The appeal for service connection for hypertension, to include as secondary to PTSD with major depressive disorder and alcohol dependence, is dismissed.

The appeal for an evaluation in excess of 50 percent for PTSD with major depressive disorder and alcohol dependence is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


